DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “a second seal positioned about an outer surface of the crankshaft to form a seal with the outer surface..” in line 8.  This limitation is unclear because two “outer surface” structures have already been established in the claim in lines 6 and 7 and it’s unclear which “outer surface” structure this limitation refers to.  For the sake of examination, the office has assumed that the limitation refers to the “outer surface” structure established in line 7 of the claim.
Claims 2-9 are rejected due to their dependence on claim 1.

Regarding claim 10:
The claim recites the limitations "the first channel" in line 8.  There is insufficient antecedent basis for these limitations in the claim. For the sake of examination, the office has assumed this refers to the at least one channel in line 7.
Claims 11-19 are rejected due to their dependence on claim 10.

Regarding claim 15:
The claim recites the limitations "the first channel" and “the second channel” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 5,397,223 to Spinnler et al. (Spinnler).
Spinnler discloses:
Regarding claim 1:
A scroll device (figures 2 and 3) comprising: 
an orbiting scroll (1) operably connected to a fixed scroll (scrolls attached to housing segments 7a and 7b); 
a crankshaft (24) operably connected (at eccentric portion 23) to the orbiting scroll (1), wherein the crankshaft (24) extends along a longitudinal axis (34) between a first end (see end “A” in figure 1 below) and a second end (see end “B” in figure 1 below); 
a first seal (56) positioned about an outer surface (see outer surface “C” in figure 2 below) of the crankshaft (24) to form a seal with the outer surface (column 4, lines 28-32); 
a second seal (32 connected to passage 31) positioned about an outer surface (see outer surface “D” in figure 2 below) of the crankshaft (24) to form a seal with the outer surface (column 4, lines 20-25), wherein a first volume (see volume “E” in figure 2 below) is at least partially defined by the first seal (56), and wherein a second volume (see volume “F” in figure 2 below) is defined between the first seal (56) and the second seal (32 connected to passage 31); 
a first channel (60) extending through the crankshaft (24) from the first end to the second end (this limitation has been interpreted as requiring the first channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the first channel comprising an opening (50) in fluid communication with the first volume (see volume “E” in figure 2 below); and 
a second channel (59) extending through the crankshaft (24) from the first end to the second end (this limitation has been interpreted as requiring the second channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the second channel comprising an opening (31) in fluid communication with the second volume (see volume “F” in figure 2 below).  

    PNG
    media_image1.png
    823
    984
    media_image1.png
    Greyscale

Figure 1 – figure 2 of Spinnler, annotated by the examiner

    PNG
    media_image2.png
    848
    1243
    media_image2.png
    Greyscale

Figure 2– figure 3 of Spinnler, annotated by the examiner
Regarding claim 4:
The scroll device of claim 1, further comprising a reservoir (57) configured to receive a cooling fluid (lubricant leaving the bearings) from an exit (33) of the orbiting scroll (1).  

Regarding claim 6:
The scroll device of claim 1, wherein the crankshaft (24) comprises a first protrusion (protrusion “G” in figure 2 above) and a second protrusion (23) offset from a center axis (34) of the crankshaft (24) and the first channel (60) extends through the first protrusion (protrusion “G” in figure 2 above) and the second channel (59) extends through the second protrusion (23).  

Regarding claim 7:
The scroll device of claim 1, wherein the first seal (56) and the second seal (32 connected to passage 31) comprise a dynamic seal (seals 56 and 32 are dynamic seals since they are seals components that move relative to each other).  

Regarding claim 9:
The scroll device of claim 1, further comprising one or more bearings (22) configured to support the crankshaft (24).  

Regarding claim 10:
A scroll device (figures 2 and 3) comprising: 
an orbiting scroll (1) operably connected to a fixed scroll (scrolls attached to housing segments 7a and 7b); 
a crankshaft (24) operably connected (at eccentric portion 23) to the orbiting scroll (1), wherein the crankshaft (24) extends along a longitudinal axis (34) between a first end (see end “A” in figure 1 above) and a second end (see end “B” in figure 1 above); 
at least one seal (56 or 32 connected to passage 31) positioned about an outer surface (see outer surface “C” or “D” in figure 2 below) of the crankshaft (24) to form a seal with the outer surface (column 4, lines 28-32; column 4, lines 20-25); and 
at least one channel (60 or 59) extending through the crankshaft (24) from the first end to the second end (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the first channel (60 or 59, interpreted as referring to the “at least one channel” as indicated in the 35 USC 112(b) rejection of the claim above) comprising an opening (50 or opening of 59 next to 24 is connected to the fluid source) in fluid communication with a fluid source (source that supplies lubricant to 29), 
wherein fluid (fluid supplied to 29) is supplied from the fluid source to the orbiting scroll (1) via the at least one channel (29).  

Regarding claim 11:
The scroll device of claim 10, further comprising a reservoir (57) configured to receive a liquid (lubricant) from an exit (33) of the orbiting scroll (1).  

Regarding claim 12:
The scroll device of claim 10, wherein the at least one channel (60 or 59) comprises a first channel (59) and a second channel (60) extending from the first end to the second end (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure).  

Regarding claim 13:
The scroll device of claim 12, wherein the first channel (59) delivers cooling fluid (lubricant/coolant) as incoming cooling fluid (see figure 3) to the orbiting scroll (1) and the second channel (59) carries the cooling fluid (lubricant/coolant) as outgoing cooling fluid away (see figure 3) from the orbiting scroll (1).  

Regarding claim 16:
The scroll device of claim 10, wherein the at least one channel (60) is offset (space apart from but still concentric with) from a center axis (34) of the crankshaft (24).  

Regarding claim 17:
The scroll device of claim 10, wherein the crankshaft (24) comprises a first protrusion (protrusion “G” in figure 2 above) and a second protrusion (23) offset (these protrusions are eccentric to the center axis and therefore offset) from a center axis (34) of the crankshaft (24).  


Regarding claim 18:
The scroll device of claim 10, wherein the at least one seal (56 or 32 connected to passage 31) comprises a dynamic seal (seals 56 and 32 are dynamic seals since they are seals components that move relative to each other).  

Regarding claim 19:
The scroll device of claim 10, further comprising one or more bearings (22) configured to support the crankshaft (24).  

Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent document JP 60-135691 to Ikegawa et al. (see attached English language machine translation).
Ikegawa discloses:
Regarding claim 1:
A scroll device (figure 3) comprising: 
an orbiting scroll (2) operably connected to a fixed scroll (1); 
a crankshaft (6) operably connected (connected via 10) to the orbiting scroll (see figure 3), wherein the crankshaft (6) extends along a longitudinal axis (axis “H” of shaft 6 in figure 3 below) between a first end (first end “I” in figure 3 below) and a second end (second end “J” in figure 3 below); 
a first seal (11) positioned about an outer surface (outer surface K in figure 3 below) of the crankshaft (6) to form a seal with the outer surface (translation page 2); 
a second seal (13) positioned about an outer surface (outer surface L in figure 3 below) of the crankshaft (6) to form a seal with the outer surface (translation page 1), wherein a first volume (first volume “M” in figure 3 below) is at least partially defined by the first seal (11), and wherein a second volume (second volume “N” in figure 3 below) is defined between the first seal (11) and the second seal (13); 
a first channel (14) extending (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure) through the crankshaft (6) from the first end (first end “I” in figure 3 below) to the second end (second end “J” in figure 3 below), the first channel comprising an opening (opening at the end of 14 that connects to M in figure 3 below) in fluid communication with the first volume (first volume “M” in figure 3 below); and 
a second channel (15) extending (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure) through the crankshaft (6) from the first end (first end “I” in figure 3 below) to the second end (second end “J” in figure 3 below), the second channel comprising an opening (opening of channel 15 that feeds second volume “N” in figure 3 below) in fluid communication with the second volume (second volume “N” in figure 3 below).  

    PNG
    media_image3.png
    867
    853
    media_image3.png
    Greyscale

Figure 3 – figure 3 of Ikegawa, annotated by the examiner 
Regarding claim 4:
The scroll device of claim 1, further comprising a reservoir (19) configured to receive a cooling fluid (lubricant) from an exit (27’)of the orbiting scroll (2).  

Regarding claim 5:
The scroll device of claim 1, wherein the first channel (14) and the second channel (15) are offset (spaced apart from axis H as shown in figure 3 above) from a center axis (axis H as shown in figure 3 above) of the crankshaft (6).  

Regarding claim 6:
The scroll device of claim 1, wherein the crankshaft (6) comprises a first protrusion (eccentric portion 6a) and a second protrusion (9) offset (these protrusions are eccentric to the center axis and therefore offset) from a center axis (axis H as shown in figure 3 above) of the crankshaft (6) and the first channel (14) extends (see figure 3) through the first protrusion (eccentric portion 6a) and the second channel (15) extends through the second protrusion (9).  

Regarding claim 7:
The scroll device of claim 1, wherein the first seal (11) and the second seal (13) comprise a dynamic seal (seals 11 and 13 are dynamic seals since they are seals components that move relative to each other).  

Regarding claim 8:
The scroll device of claim 1, wherein the first channel (14) delivers cooling fluid (14 supplies coolant/lubricant to the orbiting scroll 2 as shown in figure 3) to the orbiting scroll (2) and the second channel (15) carries cooling fluid away from (15 supplies coolant/lubricant from the orbiting scroll 2 as shown in figure 3) the orbiting scroll (2).  

Regarding claim 9:
The scroll device of claim 1, further comprising one or more bearings (10, 7 and 8) configured to support the crankshaft (6).  

Regarding claim 10:
A scroll device (figure 3) comprising: 
an orbiting scroll (2) operably connected to a fixed scroll (1); 
a crankshaft (6) operably connected to the orbiting scroll (2), wherein the crankshaft (6) extends along a longitudinal axis (axis “H” of shaft 6 in figure 3 above) between a first end (first end “I” in figure 3 above) and a second end (second end “J” in figure 3 above); 
at least one seal (11 or 13) positioned about an outer surface (outer surface K or L in figure 3 above) of the crankshaft (6) to form a seal with the outer surface (translation pages 1 or 2); and 
at least one channel (14 or 15) extending through the crankshaft (6) from the first end (first end “I” in figure 3 above) to the second end (second end “J” in figure 3 above) (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the first channel (14 or 15) comprising an opening (opening at the end of 14 that connects to M in figure 3 above or opening of channel 15 that feeds second volume “N” in figure 3 above) in fluid communication with a fluid source (18), 
wherein fluid is supplied from the fluid source (18) to the orbiting scroll (2) via the at least one channel (channels 14 or 15).  

Regarding claim 11:
The scroll device of claim 10, further comprising a reservoir configured to receive a liquid from an exit of the orbiting scroll (2).  

Regarding claim 12:
The scroll device of claim 10, wherein the at least one channel comprises a first channel (14) and a second channel (15) extending (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure) from the first end (first end “I” in figure 3 above) to the second end (second end “J” in figure 3 above).  

Regarding claim 13:
The scroll device of claim 12, wherein the first channel (14) delivers cooling fluid (lubricant) as incoming cooling fluid to the orbiting scroll (2) (14 supplies coolant/lubricant to the orbiting scroll 2 as shown in figure 3) and the second channel (15) carries the cooling fluid as outgoing cooling fluid away from (15 supplies coolant/lubricant from the orbiting scroll 2 as shown in figure 3) the orbiting scroll (2).  

Regarding claim 16:
The scroll device of claim 10, wherein the at least one channel (14 or 15) is offset (spaced apart from axis H as shown in figure 3 above) from a center axis (axis H as shown in figure 3 above) of the crankshaft (6).  

Regarding claim 17:
The scroll device of claim 10, wherein the crankshaft (6) comprises a first protrusion (eccentric portion 6a) and a second protrusion (9) offset (these protrusions are eccentric to the center axis and therefore offset) from a center axis (axis H as shown in figure 3 above) of the crankshaft (6).  

Regarding claim 18:
The scroll device of claim 10, wherein the at least one seal (11 and 13) comprises a dynamic seal (seals 11 and 13 are dynamic seals since they are seals components that move relative to each other).  

Regarding claim 19:
The scroll device of claim 10, further comprising one or more bearings (10, 7 and 8) configured to support the crankshaft (6).  

Regarding claim 20:
A scroll device (figure 3) comprising: 
an orbiting scroll (2) operably connected to a fixed scroll (1); 
a crankshaft (6) operably connected to the orbiting scroll (2), wherein the crankshaft (6) extends along a longitudinal axis (axis “H” of shaft 6 in figure 3 above) between a first end (first end “I” in figure 3 above) and a second end (second end “J” in figure 3 above); 
at least one first seal (11) positioned about an outer surface (outer surface K in figure 3 above) of the crankshaft (6) to form a seal with the outer surface (translation page 2); 
a first channel (14) extending (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure) through the crankshaft (6) from the first end (first end “I” in figure 3 above) to the second end (second end “J” in figure 3 above); and 
a second channel (15) extending (this limitation has been interpreted as requiring the channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure) through the crankshaft (6) from the first end (first end “I” in figure 3 above) to the second end (second end “J” in figure 3 above), 
wherein the first channel (14) and the second channel (15) are offset (spaced apart from axis H as shown in figure 3 above) from a center axis (axis H as shown in figure 3 above) of the crankshaft (6), and wherein a cooling fluid (lubricant) travels in a first direction (from bottom to the top as shown in figure 3) through the first channel (14) and in a second direction (from top to bottom as shown in figure 3) through the second channel (15) to circulate the cooling fluid (lubricant) to and from the orbiting scroll (2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note: The following rejection has been made to address dependent claims and is not meant to invalidate the above 35 USC 102(b) rejection of claim 1 with Spinnler.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 5,397,223 to Spinnler et al. (Spinnler).
Regarding claim 1:
Spinnler discloses:
A scroll device (figures 2 and 3) comprising: 
an orbiting scroll (1) operably connected to a fixed scroll (scrolls attached to housing segments 7a and 7b); 
a crankshaft (24) operably connected (at eccentric portion 23) to the orbiting scroll (1), wherein the crankshaft (24) extends along a longitudinal axis (34) between a first end (see end “A” in figure 1 below) and a second end (see end “B” in figure 1 above); 
a first seal (56) positioned about an outer surface (see outer surface “C” in figure 2 above) of the crankshaft (24) to form a seal with the outer surface (column 4, lines 28-32); 
a second seal (32 connected to passage 31) positioned about an outer surface (see outer surface “D” in figure 2 above) of the crankshaft (24) to form a seal with the outer surface (column 4, lines 20-25), wherein a first volume (see volume “E” in figure 2 above) is at least partially defined by the first seal (56), and wherein a second volume (see volume “F” in figure 2 above) is defined between the first seal (56) and the second seal (32 connected to passage 31); 
a first channel (59) extending through the crankshaft (24) from the first end to the second end (this limitation has been interpreted as requiring the first channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the first channel comprising an opening (opening in fluid communication with 54); and 
a second channel (60) extending through the crankshaft (24) from the first end to the second end (this limitation has been interpreted as requiring the second channel to extend longitudinally in the direction of the first and second end (as shown in figure 3) and not required to have openings on the first and second ends of the crankshaft which is in alignment with the disclosure since both first and second channels 302 and 304 extend in the direction of the first and second end but do not have openings on the first and second ends as shown in figure 3 of the applicants disclosure), the second channel comprising an opening (33) in fluid communication with the second volume (see volume “F” in figure 2 above).  

Spinnler fails to disclose:
The first channel comprising an opening in fluid communication with the first volume.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the opening of 59 (first channel) in fluid communication with volume 54 is also in fluid communication with the first volume (see volume “E” in figure 2 above) since the fluid exhausted from the volume E is typically exhausted to a sump which is then recirculated via 29 into the volume 54 and into the opening of channel 59. Lubricant/coolant is typically recirculated through the whole system and into the sump before being returned to the system shown in figure 3. For this reason, the opening of the first channel 59 is in fluid communication with the volume E in figure 2 above.
Regarding claim 8:
Spinnler discloses:
The scroll device of claim 1, wherein the first channel (59) delivers cooling fluid (59 delivers lubricant/coolant to the bearings 22 of the orbiting scroll 1) to the orbiting scroll (1) and the second channel (60) carries cooling fluid away (60 carries lubricant/coolant away from the bearings 22 of the orbiting scroll 1) from the orbiting scroll (1).  

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler as applied to claims 1 and 10 above, and further in view of US patent number 6,328,545 to Kazakis et al. (Kazakis).
Regarding claim 2:
Spinnler discloses:
The scroll device of claim 1, further comprising one or more idler shafts (26).
Spinnler fails to disclose:
One or more idler shafts through which a cooling fluid can be transported to or from the orbiting scroll and at least one of the first channel and the second channel.  
Kazakis teaches:
	A scroll device (figure 3) that includes a fixed (16) and orbiting scroll (70). The scroll device also includes idler shafts (90) that are supplied with lubricant/coolant via a port (120). Further, the lubricant/coolant is supplied through the idler shaft via a passage (124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spinnler to further a port and lubricant passage through the idler shaft of Spinnler as taught by Kazakis for the purpose of lubricating the idler shaft (Kazakis, column 9, lines 15-35). Further, in regards to the claim limitation “a cooling fluid can be transported to or from the orbiting scroll and at least one of the first channel and the second channel”, it is well known in the prior art that the lubricant used for lubricating the idler shaft as taught by Kazakis would come from a common sump/source where lubricant is continuously cycled through the compressor to lubricate various components. For this reason, the same lubricant/cooling fluid that would pass through the orbiting scroll and first and second channels of Spinnler would also pass through the idler shaft after the modification by Kazakis.
Regarding claim 15:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Spinnler and Kazakis.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler (35 USC 102 rejection) as applied to claims 1 and 10 above, and further in view of US patent application publication number 2019/0338779 to Shaffer et al. (Shaffer).
Regarding claim 3:
Spinnler discloses:
Transporting a cooling fluid (via passages 29 and 57) to or from the orbiting scroll (1) and at least one of the first channel (60) and the second channel (59).  
Spinnler fails to disclose:
The scroll device of claim 1, further comprising one or more flexible conduits to transport a cooling fluid to or from the orbiting scroll and at least one of the first channel and the second channel. 
 Shaffer teaches:
	A scroll device (figure 2) that includes a fixed (16) and orbiting scroll (60 as shown in figure 8b). The scroll device also includes idler shafts (18, 20 and 22). The scroll device further uses flexible conduits (35 and 32, ¶0051) for supplying coolant to various parts of the compressor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spinnler to further include flexible conduits attached to passages (29 and 57 of Spinnler) as taught by Shaffer for the purpose of supplying lubricant/coolant to the compressor passages (Shaffer, ¶0051, “The flexible conduit 36 channels fluid from the orbiting scroll 60 to the fixed scroll 16.”).
Regarding claim 14:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 3 by Spinnler and Kazakis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746